Citation Nr: 0916056	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  08-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral knee 
disabilities, characterized as degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1982 to June 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2008, the Veteran requested an informal hearing 
before the regional office.  The Veteran was scheduled for a 
hearing in March 2008, however, he did not appear, nor did he 
reschedule the hearing.  

The issues of service connection for bilateral knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 2002 rating decision, the RO denied 
a claim of entitlement to service connection for degenerative 
joint disease of both knees.   

2.  The evidence associated with the claims file subsequent 
to the July 2002 rating decision regarding the Veteran's 
claim for service connection for bilateral knee condition 
relates to an unestablished fact, is not cumulative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The July 2002 rating decision which denied entitlement to 
service connection for bilateral knee condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the July 2002 rating 
decision is new and material, and the claim for service 
connection for bilateral knee disabilities is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and private treatment records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  In this regard, the Board finds that the duty to 
notify and assist with regard to the issue of whether new and 
material evidence has been received has been met to the 
extent necessary to reopen the claim, given the favorable 
decision regarding that matter, and that any deficiency in 
this regard is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Discussion

The Veteran essentially contends that he has a bilateral knee 
disability that is related to service.  In a July 2002 rating 
decision, the RO declined to reopen a previously denied claim 
of service connection for a right knee condition and denied 
service connection a left knee condition.  In that decision, 
the RO concluded that the Veteran's current diagnosis of 
bilateral degenerative joint disease was not related to 
service.  The Veteran did not appeal.  Thus, the decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
In May 2005, the Veteran submitted a claim to reopen the 
previously denied claim.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim, and if so, whether service 
connection may be granted.  

In this regard, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

A previously denied claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.R.F. § 3.156.  "New" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record. 


Upon review of the record, the Board finds that the evidence 
received since the July 2002 rating decision is new and 
material.  Specifically, a June 2005 private treatment record 
prepared by Dr. J.B. indicates that he has reviewed the 
Veteran's service treatment records and opined that the 
Veteran's current diagnosis of bilateral degenerative joint 
disease is at least as likely as not related to his strained 
patella of the right knee, which occurred in service.  Dr. 
J.B. further opined that as the Veteran's right knee 
increased in severity, he shifted his weight to his left 
knee, causing his left knee condition.  Dr. J.B. also noted 
that the Veteran's in-service assessments did not include X-
rays of his right knee, however, if X-rays had been taken, 
degenerative joint disease would have most likely been shown, 
thus suggesting a relationship between the Veteran's 
bilateral knee problem and service.  These reports were not 
of record at the time of the July 2002 rating decision and 
address an unestablished fact.  Thus, the claim is reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral knee condition is reopened; 
the appeal is granted to this extent only.


REMAND

As noted above, new and material evidence has been received 
to reopen the claims for service connection for bilateral 
knee disabilities.  After completing the necessary 
development, the claims must be readjudicated on a de novo 
basis.

The Veteran's service treatment records (STRs) demonstrate 
that he was treated for a right knee strain twice in June 
1986.  Post-service private treatment records include a 
February 2005 treatment report with a diagnosis of bilateral 
knee pain most likely secondary to acute inflammation and the 
Veteran's report of a long history of bilateral knee pain 
since service.  An April 2005 private MRI of both knees shows 
that the Veteran has right knee osteoarthritis with lateral 
meniscal tear, symptomatic, as well as, left knee 
osteoarthritis and moderately severe degenerative joint 
disease.  

As noted above, a private physician has offered an opinion 
that the Veteran's current right knee complaints are related 
to service and those problems caused his left knee problems.  

Under the facts and circumstance of this case, the Board is of 
the opinion that the Veteran should be afforded a VA examination 
in an attempt to determine the etiology of the Veteran's 
bilateral knee condition and whether it is related to service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any bilateral knee 
condition(s) which may be present.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly 
preservice treatment records and service 
treatment records.
   
Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

Is it at least as likely as not that any 
currently demonstrated right knee condition 
is the result of active service or any 
incident therein or, in the alternative, 
had its onset in service? 

If the answer is yes, is it at least as 
likely as not that the left knee condition 
is the proximate result of the right knee 
condition? 

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the Veteran's 
claims.  If the decision with respect to 
the claims remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


